838 F.2d 1215
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William E. COOKE, Petitioner-Appellant,v.Joanne BACH, Warden, Ionia Temporary Correctional Facility,Respondent-Appellee.
No. 87-1641.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1988.

Before RALPH B. GUY Jr., and BOGGS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This Michigan prisoner appeals the district court's order dismissing his petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
As grounds for relief, petitioner alleged that he was denied the right to present a defense and the right to effective assistance of counsel.  The district court determined that petitioner's claims were unsupported by the record and dismissed the petition.


3
Upon review, we conclude that the petition was properly dismissed.  Accordingly, the district court's order entered June 11, 1987, is affirmed for the reasons stated by the magistrate in his report of April 13, 1987, as adopted by the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.